          Case 2:19-cv-04237-MRW Document 16 Filed 06/12/19 Page 1 of 1 Page ID #:344
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)                                                                            CLEAR FORM
 OR OF PARTY APPEARING IN PRO PER

 Brandon S. Reif, Esq. (State Bar No. 214706)
 E-Mail: BReif@ReifLawGroup.com
 REIF LAW GROUP, P.C.
 1925 Century Park East - Suite 1700
 Los Angeles, California 90067
 Telephone: (310) 494-6500

 ATTORNEY(S) FOR:     Defendant David C. Silver
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                               CASE NUMBER:
NANO FOUNDATION, LTD., a New York non-
profit corporation; and COLIN LeMAHIEU, an                                                      2:19-cv-04237-SVW-PJW
                                                              Plaintiff(s),
inc                         v.
DAVID C. SILVER, an individual                                                                CERTIFICATION AND NOTICE
                                                                                                OF INTERESTED PARTIES
                                                             Defendant(s)                           (Local Rule 7.1-1)

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                                      Defendant
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

               PARTY                                                                      CONNECTION / INTEREST
NANO FOUNDATION, LTD.                                                         Plaintiff

COLIN LEMAHIEU                                                                Plaintiff

DAVID C. SILVER                                                               Defendant




         June 12, 2019                                      /s/ Brandon S. Reif
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Defendant David C. Silver



CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
